DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group Ⅰ, claims 16–26 in the reply filed on 03/22/2021 is acknowledged.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16 is rejected under 35 U.S.C. 103 as obvious over Matsui et al., US 5,264,015 (“Matsui”).  Claims 17–22 are rejected under 35 U.S.C. 103 as obvious over Matsui in view of Claims 23–26 are rejected under 35 U.S.C. 103 as obvious over Matsui in view of Chang et al., KR 10 2010 0062121 (“Chang”)1. 
Claim 16 requires an air cleaner comprises a housing and a first inlet located at a lower part of the housing. The air cleaner further comprises a first filter assembly is disposed inside the housing at the lower part of the housing where the first inlet is located. A first fan is disposed inside the housing. The first fan is disposed above the first filter assembly to move air from the first inlet to pass through the first filter assembly and flow along a vertical direction. A second filter assembly is disposed above the first fan. A second inlet is located at a part of the housing corresponding to the second filter assembly. A second fan is disposed inside the housing. The second fan is disposed above the second filter assembly to move air from the second inlet to pass through the second filter assembly and flow along a direction toward an upper part of the housing. A first outlet through which air from inside the housing is discharged in a lateral direction of the air cleaner. A second outlet through which the air from inside the housing is discharged in an upward direction through a top portion of the upper part of the housing.
Matsui discloses an apparatus having an air cleaning function (i.e., air cleaner), comprising a vertical body 18 (i.e., housing) and a first inlet 12 located at a lower part of the housing 18. Matsui Fig. 1, col. 3, ll. 18–24. Matsui’s air cleaner further comprise a first filter 14 disposed inside the housing 18 at the lower part where the first inlet 12 is located. Id. at Fig. 1, col. 3, ll. 59–61. A first fan 15 is disposed inside the housing 18. Id. at Fig. 1, ll. 24–27. The first fan 15 is disposed above the first filter 14 to move air from the first air inlet 12 to pass through the first filter 14 and flow along a vertical direction. Id. at Fig. 1, col. 4, ll. 36–38. Matsui also Id. at Fig. 1, col. 3, ll. 18–36. Matsui further discloses a first outlet 13 through which air is discharged in a lateral direction of the air cleaner. Id. at Fig. 1, col. 3, ll. 27–36. A second outlet 8 through which the air from inside the housing is discharged in an upward direction through a top portion of the upper part of the housing 18. Id. at Fig. 1, col. 3, ll. 27–31. 
Matsui does not disclose that a second filter assembly is disposed above the first fan or that the second filter assembly is located at a part of the housing corresponding to a second inlet. Additionally, Matsui does not disclose that the second fan 10 is disposed above the second filter assembly to move air from the second inlet to pass through the second filter assembly and flow along a direction toward an upper part of the housing.
However, Matsui discloses a first filter 14 located next to the first inlet 12 to clean the air drawn through inlet 12. Id. at Fig. 1, col. 3, ll. 57–61. It would have been obvious to include a second filter assembly next to the second inlet 9 to clean the air drawn through inlet 9. With this modification, the added second filter assembly would be disposed above the first fan 15. The added second filter assembly would be located in the housing 18 corresponding to the second inlet 9. The second fan 10 would be located above the added second filter to move air from the second inlet 9 to pass through the second filter assembly and flow along a direction toward an upper part of the housing. Id. at Fig. 1. 

    PNG
    media_image1.png
    786
    456
    media_image1.png
    Greyscale

Claim 17 requires that for the air cleaner of claim 16, the housing has a cross section in a circular shape. Claim 18 requires that for the the air cleaner of claim 16, the housing is provided in a cylindrical shape, and the first outlet is configured to discharge air in an annular lateral direction with respect to the cylindrical shape housing. Claim 19 requires that for the air cleaner of claim 18, the first inlet has a cylindrical shape corresponding to the cylindrical shape of the housing. Claim 20 requires that for the air cleaner of claim 19, the first inlet is provided in a ring shape. 
Matsui does not explicitly disclose that its housing 18 has a cross section in a circular shape or that the housing is provided in a cylindrical shape. Matsui also does not explicitly disclses that its first air inlet 12 has a cylindrical shape corresponds to the cylindrical shape of the housing or that the fiirst inlet 12 is provided in a ring shape. 
In the analogous art of air cleaners, Moredock discloses an air cleaner 1 comprising a cylindrical shaped housing 23 with a circular shaped cross section. Moredock Fig. 1, [0021]. Moredock also discloses that an inlet 4 is cylindrical and in a ring shape. Moredock Fig. 1, [0021].   It would have been obvious for Matsui’s housing 18 to be cylindrical shaped and have a cross section in a circular shape because these shapes are recognized in the air cleaner art as being suitable for housings. It would have been obvious for Matsui’s first inlet 12 to be cylindrical and ring shaped because cylindrical and ring shaped inlet is recognized in the air cleaner art as being suitable for air inlets. With the modification, Matsui’s first outlet 13 would be configured to discharge air in an annular lateral direction with respect to the cylindrical shaped housing. Matsui Fig. 1. 
Claim 21 requires that for the air cleaner of claim 18, the first outlet has a cylindrical shape corresponding to the cylindrical shape of the housing.  Claim 22 requires that for the air cleaner of claim 21, the first outlet is provided in a ring shape along at least a portion of a side surface of the housing of the air cleaner.  
Matsui discloses that its first outlet 13 is provided along a side surface of the housing 18. Matsui Fig. 1, col. 3, ll. 59–61.  Matsui does not explicitly disclose its first outlet 13 has a cylindrical shape corresponds to the cylindrical shape of the housing or that the first outlet is provided in a ring shape. 
In the analogous art of air cleaners, Moredock discloses an air cleaner 1 comprises a cylindrical and ring shaped outlet 5. Moredock Fig. 1, [0021]. It would have been obvious for Matsui’s first outlet 13 to be cylindrical and ring shaped because cylindrical and ring shaped outlet is recognized in the air cleaner art as being suitable for air inlets.
Claim 23 requires that for the air cleaner of claim 16, the first fan or the second fan has a rotational axis formed in an upper and a lower side of the air cleaner. Claim 24 requires that for the air cleaner of claim 23, the first outlet is provided to allow the air from inside the housing to be discharged in a radial direction of the rotational axis.  Claim 25 requires that for the air cleaner of claim 16, the first fan and the second fan are provided to rotate about a same rotational axis.
Matsui as modified does not explicitly disclose that its first fan 15 or second fan 10 has a rotation axis formed in an upper and a lower side of the air cleaner or that its first outlet 13 is provided to allow the air from inside the housing 18 to be discharged in a radial direction of the rotational axis. Matsui also does not disclose that its first fan 15 and second fan 10 rotate about a same rotational axis.
In the analogous art of air cleaners, Chang discloses a fan 14b has a rotation axis formed in an upper and lower side of the air cleaner. Chang Fig. 2, p. 2. It would have been obvious for both of Matsui’s first fan 15 and second fan 10 to have a rotation axis as disclosed by Chang because such rotation axis is recognized in the air-cleaner art as being suitable for fan rotating. With this modification, Matsui’s first fan 15 and second fan 10 would rotate about a same rotational axis and Matsui’s first outlet 13 would be provided to allow the air from inside of housing 18 to be discharged in a radial direction of the rotational axis. Matsui, Fig. 1. 

    PNG
    media_image2.png
    957
    1046
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    786
    456
    media_image3.png
    Greyscale

Claim 26 requires that the air cleaner of claim 16, further comprises a discharge member configured to move relative to a top portion of the housing to control a direction of air discharged though the top portion of the housing.
Matsui does not discloses its air cleaner further comprises a discharge member configured to move relative to a top portion of the housing to control a direction of air discharged though the top portion of the housing. 
In the analogous art of air cleaners, Chang discloses a variable discharge unit 40, which is configured to move relative to a top portion of the housing to control a direction of air discharged through the top portion of the housing.  Chang Fig. 2, p. 2.  Chang further discloses that is variable discharge unit has the advantage of selectively discharge air in one direction or in Id. at Fig. 2, p. 3. It would have been obvious to modify Matsui’s air cleaner to include Chang’s discharge member 40 at the top portion of the housing so that air could be discharged in one direction or in all directions. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelley Heidi can be reached on (571) 270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776            

/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                                                                                                                                                                                                                                    




    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Chang reference is the 11 page Foreign Reference dated Feb. 19, 2019 and its machine translation is the 6 page Foreign Reference dated Feb. 01, 2021. The examiner relies on the machine translation for text interpretation and the original document for figure interpretation.